Mr. Justice MoSurely delivered the opinion of the court. 2. Vagrancy, § 1*—when evidence insufficient to convict. In a prosecution for vagrancy,, where the witnesses testifying for the People did not undertake to state, of their own knowledge, whether defendant was without lawful means of support, except one witness who testified that defendant operated about fifty peanut machines in saloons, and that he filled the machines every few days, gathering the money out of them, a conviction was not sustained by the evidence.